PER CURIAM.
This matter is before the Court on respondent’s conditional guilty plea to violation of Disciplinary Rule 1-102(A)(6) of the Code of Professional Responsibility of The Florida Bar. We approve the conditional guilty plea and we hereby reprimand the respondent, William Kuypers, for this violation. The publication of this order in *1287Southern Reporter shall serve as respondent’s public reprimand.
Respondent shall pay the cost of these proceedings in the amount of $640.67.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.